


110 HR 3615 IH: To amend subtitle IV of title 40, United States Code,

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3615
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mrs. Blackburn
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend subtitle IV of title 40, United States Code,
		  regarding county additions to the Appalachian region.
	
	
		1.Additions to appalachian
			 regionSection 14102(a)(1)(K)
			 of title 40, United States Code, is amended—
			(1)by inserting
			 Hickman after Hawkins,;
			(2)by inserting
			 Perry, after Overton,; and
			(3)by inserting
			 Wayne, after Washington,.
			
